            Case 1:20-cv-08367-RA Document 35 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                            :
 ’94 SOUNDS LLC,                                            :
                                                            :
                                           Plaintiff,       :
                                                            :               20-CV-8367 (RA)
                             -v-                            :
                                                            :                   ORDER
 JAMIR RUCKS, ALAMO RECORDS LLC,                            :
                                                            :
                                           Defendants. :
                                                            :
 --------------------------------------------------------- X

RONNIE ABRAMS, United States District Judge:

         On December 22, 2020, Defendants Jamir Rucks and Alamo Records LLC filed a motion to

dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6). On January 26, 2021, Plaintiff

’94 Sounds LLC filed an Amended Complaint, and on February 26, 2021 Defendants filed a new

motion to dismiss. Accordingly, the motion to dismiss filed on December 22, 2020 is denied as moot.

The Clerk of Court is respectfully requested to close the motion at docket number twenty-two (22).

         Defendants’ motion to dismiss filed on February 26, 2021 remains under consideration by the

Court. Pursuant to Local Rule 6.1, Plaintiff shall file any opposition to this motion by March 12, 2021.

Any reply shall be filed by March 19, 2021.


SO ORDERED.

 Dated:            March 1, 2021
                   New York, New York

                                                                ________________________________
                                                                Ronnie Abrams
                                                                United States District Judge
